      Case 1:18-cr-00075-DLC Document 51 Filed 03/23/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :               18 Cr. 75 (DLC)
                                      :
 FRANKIE ALBA,                        :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     Frankie Alba has filed a petition for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).       On November 28, 2018,

Alba pleaded guilty to conspiracy to distribute and possess with

intent to distribute 100 grams or more of heroin and 500 grams

or more of cocaine, in violation of Title 21, United States

Code, Sections 846 and 841(b)(1)(B); and being a felon in

possession of a firearm, in violation of Title 18, United States

Code, Section 922(g)(1).    On March 1, 2019, this Court sentenced

Alba to 96 months’ imprisonment, and he is currently serving

that sentence at United States Penitentiary-Lewisburg.          He is

forty-eight years old and the Bureau of Prisons (“BOP”) projects

that he will be released on August 25, 2024.

     Alba made an administrative request of his warden for

compassionate release on September 13, 2020, and the request was

denied on October 8.    He then filed an administrative appeal,
      Case 1:18-cr-00075-DLC Document 51 Filed 03/23/21 Page 2 of 4



which remains pending.     In a letter dated March 10, 2021, Alba

moved for compassionate release.1

     Since thirty days have elapsed since Alba made his request

for compassionate release with his warden, he has exhausted his

administrative remedies.     Therefore, the Court may reduce his

sentence if it concludes that “extraordinary and compelling

reasons” warrant a reduction.     18 U.S.C. § 3582(c)(1)(A)(i).

District courts are tasked with “independently . . .

determin[ing] what reasons, for purposes of compassionate

release, are extraordinary and compelling.”        United States v.

Brooker, 976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).

If the Court finds that “extraordinary and compelling reasons”

are present, the Court must also conclude that the sentencing

factors set forth at 18 U.S.C. § 3553(a) weigh in favor of a

reduction before reducing Alba’s sentence.

     Alba’s petition is denied, as he has not demonstrated an

extraordinary and compelling reason for early release.          Alba

points to his obesity and the increased risk of a severe case of

COVID-19 among those suffering from obesity as the sole

extraordinary and compelling circumstance meriting release in

his case.   But Alba also reports that he has received a course




1 Alba’s letter was received and docketed by this Chambers on
March 17, 2021.

                                   2
      Case 1:18-cr-00075-DLC Document 51 Filed 03/23/21 Page 3 of 4



of the Moderna COVID-19 vaccine.        Since he has been fully

vaccinated against COVID-19, his risk of developing a severe

case of COVID-19 is negligible.        See Information about the

Moderna COVID-19 Vaccine, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/different-vaccines/Moderna.html (last visited

March 17, 2021).     Therefore, the risk of contracting COVID-19

given his underlying health condition does not constitute an

extraordinary and compelling reason for release.

    Even if Alba had shown the existence of an extraordinary

and compelling reason for release, however, the § 3553(a)

factors would weigh strongly against his release.         As reflected

in the colloquy during the sentencing proceeding, Alba had

remained engaged in the wholesale drug business despite his

prior convictions.     Issues of deterrence and appropriate

punishment remain significant factors to consider in the context

of this application.    Accordingly, it is hereby

    ORDERED that the March 10 petition for compassionate

release pursuant to § 3582(c)(1)(A) is denied.




                                   3
         Case 1:18-cr-00075-DLC Document 51 Filed 03/23/21 Page 4 of 4



    IT IS FURTHER ORDERED that the Clerk of Court shall mail

Alba a copy of this Order and note mailing on the docket.

    SO ORDERED:

Dated:       New York, New York
             March 23, 2021


                                            __________________________
                                                    DENISE COTE
                                           United States District Judge




                                      4
